DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 23, 2016 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. William McClellan on June 1, 2021.
The application has been amended as follows: 
1. A mounting substrate, comprising: 
a wiring substrate; 
a fine line layer formed in contact with a top surface of the wiring substrate; 
a plurality of elements arranged in a matrix on a top surface of the fine line layer, wherein the plurality of elements each include a light-emitting element and a drive circuit 
a light-transmissive embedding layer formed over the fine line layer and the plurality of elements; and 
a light-shielding layer formed over the light-transmissive embedding layer, the light-shielding layer having an opening facing each light-emitting element, 
wherein the wiring substrate includes: 
     a plurality of first wiring lines extending in a predetermined direction in a layer, and 
     a plurality of vias arranged at a period corresponding to an integral multiple of an arrangement period of the plurality of elements, two or more of the plurality of vias being provided for each of the plurality of first wiring lines, 
the fine line layer includes: 
     a plurality of second wiring lines, one or more of the plurality of second wiring lines being provided for each of the plurality of vias, and 
     an insulating layer provided between each of the plurality of second wiring lines and the top surface of the wiring substrate, and being in contact with each of the plurality of second wiring lines and the top surface of the wiring substrate, 
a wiring length of the fine line layer is smaller than a wiring length of at least one of the plurality of first wiring lines, and 
two or more adjacent ones of the plurality of elements are electrically coupled to a common one of the plurality of vias through the one or more of the plurality of second wiring lines.

the plurality of vias are arranged at [[a]] the period corresponding to [[an]] the integral multiple of [[an]] the arrangement period of the plurality of elements in an extending direction of the plurality of first wiring lines, and 
the plurality of elements aligned in the extending direction of the plurality of first wiring lines are electrically coupled to the common one of the plurality of vias through the one or more of the plurality of second wiring lines.
3. The mounting substrate according to claim 2, wherein the plurality of vias are formed on or above the plurality of second wiring [[line]] lines, and exposed on the top surface of the wiring substrate.
4. The mounting substrate according to claim 3, wherein the wiring substrate includes a plurality of electrode pads exposed on a rear surface of the wiring substrate, one or more of the plurality of electrode pads being provided for each of the plurality of first wiring lines.
5. The mounting substrate according to claim 4, wherein each of the plurality of second wiring [[line]] lines is bonded by plating to the plurality of via or a member electrically coupled to the plurality of via, and is further bonded by plating to each of the plurality of elements.
6. The mounting substrate according to claim 5, wherein the wiring substrate is a build-up substrate including a core substrate and one or more build-up layers formed on each of both sides of the core substrate, 
 plurality of vias are formed at least in the one or more build-up layers on the top surface of the wiring substrate, and 
the plurality of electrode pads are formed at least in the one or more build-up layers on the rear surface of the wiring substrate. 
8. An electronic apparatus, comprising: 
one or a plurality of mounting substrates; and 
a control circuit that controls the one or plurality of mounting substrates, 
wherein the one or the plurality of mounting substrate each includes: 
     a wiring substrate, 
     a fine line layer formed in contact with a top surface of the wiring substrate, 
     a plurality of elements arranged in a matrix on a top surface of the fine line layer, wherein the plurality of elements each include a light-emitting element and a drive circuit that drives the light-emitting element, and wherein the light-emitting element and the drive circuit are mounted directly on the top surface of the fine line layer, 
     a light-transmissive embedding layer formed over the fine line layer and the plurality of elements, and 
     a light-shielding layer formed over the light-transmissive embedding layer, the light-shielding layer having an opening facing each light-emitting element, 
     wherein the wiring substrate of the one or a plurality of mounting substrates each includes:
          a plurality of first wiring lines extending in a predetermined direction in a layer, and 
          a plurality of vias arranged at a period corresponding to an integral multiple of an arrangement period of the plurality of elements, two or more of the plurality of vias being provided for each of the plurality of first wiring lines, 
     the fine line layer of the one or a plurality of mounting substrates each includes: 
          a plurality of second wiring lines, one or more of the plurality of second wiring lines being provided for each of the plurality of vias, and 
          an insulating layer provided between each of the plurality of second wiring lines and the top surface of the wiring substrate, and being in contact with each of the plurality of second wiring lines and the top surface of the wiring substrate, 
     a wiring length of the fine line layer is smaller than a wiring length of at least one of the plurality of first wiring lines, and 
     two or more adjacent ones of the plurality of elements are electrically coupled to a common one of the plurality of vias through the one or more of the plurality of second wiring lines.
9. The electronic apparatus according to claim 8, further comprising: 
a supporting substrate that supports the one or a plurality of mounting substrates; and 
a control substrate that controls the one or a plurality of mounting substrates, wherein the one or a plurality of mounting substrates are tiled on the supporting substrate, 
the wiring substrate of the one or a plurality of mounting substrates each include a plurality of electrode pads exposed on a rear surface of the wiring substrate, one or plurality of electrode pads being provided for each of the plurality of first wiring lines, and one or both of the supporting substrate and the control substratesubstrate through each of the plurality of electrode pads.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "a light-transmissive embedding layer formed over the fine line layer and the plurality of elements; and a light-shielding layer formed over the light-transmissive embedding layer, the light-shielding layer having an opening facing each light-emitting element", as recited in claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811